Citation Nr: 0824924	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-04 157 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psoriasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to June 
1975.  According to the NGB Form 22, the veteran also had 
service with the Air National Guard of Missouri and as a 
reserve of the Air Force from October 1978 to August 1984.   

This matter returns to the Board of Veterans' Appeals (Board) 
following a May 2007 Remand.  This matter was originally on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the May 2007 Remand, the Board instructed the RO/AMC, in 
pertinent part, to verify the veteran's periods of active 
duty for training and inactive duty training in the Missouri 
Air National Guard.  The record reflects that the AMC sent 
correspondence to the Missouri National Guard State 
Headquarters and asked the office to forward a copy of all 
physical examinations, to include EOD and RAD examinations 
for the veteran, a complete copy of all service treatment 
records of the veteran, a copy of any line of duty 
determinations which may have been made because of any 
injury, and verification of all periods of service showing 
which dates are active duty and which are active duty for 
training.  A response dated in June 2007 essentially reads 
that records for the veteran have never been sent to or 
received from the facility.  It appears that no further 
action by the AMC was taken in an effort to verify the 
veteran's periods of Air National Guard service.  
Consequently, it remains unclear as to whether at the time of 
the March 1984 Air National Guard examination noting a 
diagnosis of psoriasis on the knees, the veteran was serving 
on active duty for training or inactive duty for training.      

The Board notes that the determination of the veteran's 
military status during his period of Missouri Air National 
Guard service, particularly at the time of the March 1984 Air 
National Guard periodic examination, is critical.  Service 
connection may be granted for disability resulting from 
disease incurred or aggravated while performing ACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (2002).  Therefore, another 
attempt to obtain verification from the National Personnel 
Records Center or any other appropriate U.S. Government 
Records Depository of the veteran's periods of active duty, 
active duty for training, and inactive duty training for his 
time in the Missouri Air National Guard should be made.  38 
U.S.C.A § 5103A(c); 38 C.F.R. § 3.159.   

The veteran is additionally advised that while VA is under an 
obligation to assist him in the development of the claim, he 
must actively assist VA in such development when he has 
information that is essential in this effort.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  Indeed, the law specifically 
mandates that a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C.A. 
§ 5107(a).  In that regard, the veteran should also provide 
any substantiation of military service in his possession, 
including but not limited to pay vouchers; letters of 
appreciation or commendation; travel and movement orders; 
special orders involving any active duty, active duty for 
training, inactive duty training, or "special work" projects 
or any other documentation illustrating the veteran's 
military status during his Missouri Air National Guard 
service, particularly at the time of his March 1984 Air 
National Guard periodic examination.

Accordingly, the case is REMANDED for the following actions:

1.  Please contact the veteran and ask him 
to provide any substantiation of military 
service in his possession, including but 
not limited to pay vouchers; letters of 
appreciation or commendation; travel and 
movement orders; special orders involving 
any active duty for training, inactive 
duty training, or "special work" projects 
or any other documentation illustrating 
the veteran's military status during his 
service in the Air National Guard of 
Missouri and as a reserve of the Air 
Force, particularly at the time of his 
March 1984 Air National Guard examination.

2.  After a reasonable amount of time, 
appropriate steps should be taken to 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty training in the Air National 
Guard of Missouri and as a reserve of the 
Air Force for the period from October 1978 
to August 1984.  Please contact the 
National Personnel Records Center and any 
other appropriate government records 
depository in this effort as well as to 
obtain the veteran's military personnel 
file, to include any DA Forms 2-A or 
supplements, and any other records 
pertinent to the claim and not already of 
record.  

The RO/AMC also must determine the 
veteran's military status (i.e., active 
duty; active duty for training; or 
inactive duty training) at the time of the 
March 1984 Air National Guard periodic 
examination.  If unable to do so, please 
provide explanation.    

3.  After any additional notification 
and/or development deemed necessary to 
include consideration of whether another 
skin examination and/or medical nexus 
opinion is needed based on the information 
obtained, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




